DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-4, 8-17 and 20-24 are allowed. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of system Provides an improved particulate detection system that monitors leak detection for preventing maintenance, such that dust collector can stay in compliance with emissions regulations. Provides an indication to plant personnel to remedy an identified issue, such as a leak in a separation and collection device. Ensures that the particulate detection system is configured such that released particulate can cause a change in current associated with the detection device, thus causing the detection device to generate an action, such as the indication to plant personnel. Detects particulate that has escaped from nearby equipment into an outside environment. Ensures that the particulate detection device can be used in a stationary environment or in a moving environment. Detects the presence or flow of particulate on a movable machine or system. Provides relatively instantaneous feedback to plant personnel in the event of a leak. Automatically detects a leak and potentially provide an opportunity to remedy a leak or take appropriate actions before a regulatory permit limit is exceeded.  The system includes a separation or collection device configured to filter particulate from a stream. A detection device (220) is provided downstream of the separation or collection device. The detection device is positioned to detect particulate that passes the separation or collection device. The detection device includes a probe (224) .
Consider claim 1, the best reference found during the process of examination, Cella (US 10732621), discloses a processing asset for one of an oil processing facility and a gas processing facility includes a data acquisition circuit structured to interpret a plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of process components; a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a status parameter; and an analysis response circuit structured to adjust a process utilizing the processing asset in response to the status parameter comprising altering at least one process parameter selected from the process parameters consisting of: a temperature, an operating speed, a utilization value of one of the plurality of process components, and a process flow.
Consider claim 1, another best reference found during the process of examination, Wiederin (US 2020/0071190), discloses an ultrapure water (UPW) generation and verification system can include a cleaning chemical station, a cleanup column, a conductivity verification station, and a holding reservoir, in fluid communication with one another. The cleaning chemical 
	Claims 13 and 22 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 13 and 21 are patentable over related arts.  Claims 2-4, 8-1214-17, 20, 21, 23 and 24 are variously depend from claims 1, 13 and 22, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-4, 8-17 and 20-24 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689